Citation Nr: 0940165	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg.

5.  Entitlement to an initial rating in excess of 10 percent 
for urinary dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The appeal was originally before the Board in July 
2007.  At that time, the claim of entitlement to service 
connection for a left knee disability was reopened and that 
claim, along with all of the other claims on appeal, were 
remanded for additional development.

In a September 2008 rating decision, the Veteran was awarded 
service connection for a urinary dysfunction.  As such, that 
claim is no longer before the Board.  However, because the 
Veteran has submitted a notice of disagreement with respect 
to the assignment of a 10-percent rating for urinary 
dysfunction and a statement of the case has not been issued 
with respect to this issue, the claim of entitlement to an 
initial rating higher than 10 percent for urinary dysfunction 
must be remanded pursuant Manlincon v. West, 12 Vet. App. 238 
(1999).  

In July 2009, a document from September 2006 was forwarded by 
the RO to the Board for association with the claims file.  In 
that document, the Veteran raises a new claim for entitlement 
to service connection for peripheral neuropathy of the upper 
right extremity secondary to his service-connected diabetes.  
This matter is referred to the RO for appropriate handling.  

Also in July 2009, a document from July 2006 from the 
Veteran's ex-wife was forwarded by the RO to the Board for 
association with the claims file.  In that document, the 
Veteran's ex-wife indicates that she is seeking an 
apportionment of his VA disability compensation benefits.  
Because it does not appear that any action has ever been 
taken with respect to this claim, this matter also is 
referred to the RO for appropriate handling.  

The issues on appeal must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, as 
discussed below.  VA will notify the Veteran if further 
action is required from him.


REMAND

The Veteran contends that he cannot work because of his 
diabetic neuropathy, urinary dysfunction and left knee 
disability.  In September 2007, he submitted a copy of a 
fully favorable decision issued by the  Social Security 
Administration (SSA) reflecting an inability to perform 
substantially gainful activity due to diabetes mellitus, 
diabetic neuropathy, back pain, left knee impairment and an 
adjustment disorder.  There is no evidence of VA making an 
attempt to obtain the underlying SSA records on which this 
decision was made.  

VA has an obligation to make as many requests as necessary to 
obtain relevant records from a Federal department or agency, 
including SSA records.  See 38 C.F.R. § 3.159(c)(2).  SSA 
records must be obtained before a decision on the claims of 
entitlement to increased ratings can be made.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1993).  Therefore, this matter 
must be remanded in order for the Veteran's SSA records to be 
obtained.

Additionally, this case also must be remanded in order for 
current treatment records to be obtained.  In the July 2007 
remand decision, the Board directed that all treatment 
records since May 2006 be identified, obtained and associated 
with the claims folder.  It appears that records were 
requested from the VA Medical Center in New York, New York, 
in September 2007, but no records were ever associated with 
the claims folder.  As such, the Board's remand order remains 
outstanding as there is no indication that records were 
unavailable.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on a Veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  Additionally, the Court stated 
that where the remand orders of the Board or the Court are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claims of entitlement to higher 
ratings for peripheral neuropathy, the Board finds that the 
August 2007 neurological examination report is somewhat 
confusing and, as such, inadequate for rating purposes.  The 
examiner was specifically requested by the Board, in the July 
2007 remand decision, to state the current nature and 
severity of the Veteran's peripheral neuropathy.  The August 
2007 report includes diagnoses of lumbosacral facet syndrome, 
lumbosacral herniated nucleus pulposus, and diabetes mellitus 
with peripheral and autonomic neuropathy.  The latter is 
described as "100% service connected."  The examiner opined 
that the Veteran's condition was of moderate severity and 
disabling in terms of prior functions as a retailer.  The 
examiner further stated that the Veteran could not work in a 
sitting position for longer periods of time as a result of 
his lumbosacral facet syndrome.

The Veteran's peripheral neuropathy is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, which allows for the 
assignment of a 40-percent rating when there is evidence of 
incomplete paralysis of moderate severity.  Higher ratings 
are assigned when there is evidence of marked muscular 
atrophy and, even higher, when there is evidence of foot drop 
and dangling.  Additionally, when there is evidence of marked 
interference in employability, higher ratings must be 
considered on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  

In light of the examiner's comment that the Veteran's 
peripheral neuropathy is "100% service connected" and that 
it is moderately severe without defining that term in 
relation to paralysis, the Board is unable to properly rate 
the Veteran's lower extremity disabilities.  Additionally, it 
does not appear that the examiner had the Veteran's 
vocational rehabilitation folder that has now been associated 
with the claims folder.  The vocational rehabilitation folder 
is of particular importance because it reflects that the 
Veteran reported in June 2006 that he might have multiple 
sclerosis.  It was also reported in August 2007 that the 
Veteran was no longer seeking employment as he had a business 
on e-Bay.  Consequently, the claims regarding the Veteran's 
lower extremities must be remanded to further develop the 
medical record and determine the nature and severity of the 
service-connected disabilities.

Finally, as noted above, the Veteran submitted a notice of 
disagreement with respect to the assignment of a 10-percent 
rating for his service-connected urinary dysfunction.  
Because a statement of the case has not been issued for 
purposes of preparing this issue for appeal pursuant to 
38 C.F.R. § 20.200, a remand is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  If the benefits sought by 
the Veteran are not awarded, he is required to submit, 
following the issuance of the statement of the case, a 
timely substantive appeal in order to perfect an appeal of 
this issue before it is returned to the Board.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent SSA records 
related to the September 2007 grant of 
benefits.  Associate the records with the 
claims folder.  

2.  Obtain treatment records from the New 
York VA Medical Center from May 2006 to 
the present for all treatment received by 
the Veteran, including any and all 
records regarding a possible diagnosis of 
multiple sclerosis.  

3.  Following the completion of the 
above, schedule the Veteran for a 
neurologic examination to determine the 
nature and extent of his lower extremity 
disabilities.  Ensure that the claims 
folder is made available to the examiner 
and the examiner comments on his/her 
review of the evidence, including the 
vocational rehabilitation folder.  

The examiner is specifically requested to 
review documentation regarding the 
Veteran's possible diagnosis of multiple 
sclerosis.  The examiner is also 
requested to make all appropriate 
findings regarding limitation of motion 
and loss of function as a result of the 
lower extremity disabilities associated 
with diabetic neuropathy and then render 
an opinion as to whether the disabilities 
are deemed to be complete or incomplete 
paralysis.  If the Veteran is 
experiencing incomplete paralysis, the 
examiner is to report on whether there is 
atrophy of the muscles.  

The examiner also should render an 
opinion as to whether the service-
connected peripheral neuropathy 
disabilities, as well as the other 
service-connected disabilities, limit the 
Veteran's ability to perform employment 
activities.  All opinions expressed must 
be supported by a complete rationale.  

4.  If the newly obtained evidence 
includes any evidence with respect to the 
Veteran's left knee disability or 
erectile dysfunction, the claims folder 
should be returned to the clinicians who 
examined the Veteran in August 2007 and 
rendered opinions regarding the state of 
those disabilities.  The examiners should 
be requested to review the additional 
evidence and add an addendum to the 
examination reports that addresses the 
new evidence.  

If the examiners are no longer available, 
or if the examiners are available but 
feel that new examinations are needed, 
schedule the Veteran for new orthopedic 
and genitourinary examinations and 
request that the examiners review the 
claims folder and render the opinions 
requested by the Board in its July 2007 
remand decision.  Again, all opinions 
rendered must be supported by a complete 
rationale.

5.  When the development requested above 
has been completed, the case should be 
reviewed on the basis of the additional 
evidence.  Each claim should be 
readjudicated with findings as to whether 
referral is necessary under 38 C.F.R. 
§ 3.321(b)(1) for an extra-schedular 
evaluation.  Additionally, consideration 
should also be given to whether an 
included claim for entitlement to a total 
disability rating based on individual 
unemployability (TDIU) has been raised 
for consideration either on a schedular 
or on an extraschedular basis.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further review.

6.  If the claim of entitlement to an 
initial rating higher than 10 percent for 
urinary dysfunction cannot be granted, 
issue a statement of the case and advise 
the Veteran of the time limitations 
required to perfect his appeal of that 
issue.  The claim is not to be returned 
to the Board unless a timely substantive 
appeal is received from the Veteran.

The purpose of this REMAND is to obtain additional 
development and correct a procedural defect, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




